Citation Nr: 0740277	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-14 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

Entitlement to an increased rating for a left hip disability, 
rated 20 percent disabling prior to May 5, 2004, and rated 30 
percent disabling as of July 1, 2005.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1984 to September 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That decision denied a claim for an 
increased rating for a service-connected left hip disability 
(left hip fracture with arthritis, avascular necrosis and 
left thigh atrophy) prior to May 5, 2004; that assigned a 
temporary total rating effective as of May 5, 2004, because 
of left hip replacement surgery; and that then assigned a 30 
percent rating as of July 1, 2005.  The veteran has disagreed 
with the 20 percent and 30 percent ratings only.  The veteran 
testified before the Board in June 2007.  In June 2007, she 
also submitted evidence that had not been previously 
considered by the RO, along with a waiver of initial 
consideration by the RO.  


FINDINGS OF FACT

1.  Prior to May 4, 2004, the veteran's left hip disability 
was manifested by significant limitation involving hip 
abduction, adduction, rotation, and extension, but hip 
flexion was generally higher than 50 degrees.

2.  In May 2004, the veteran underwent left hip replacement 
surgery, and was awarded a 10 percent rating until June 30, 
2005.

3.  Since July 1, 2005, the left hip disability has been 
manifested by markedly severe residuals with pain, weakness, 
and fatigability, as well as limited flexion of 22 degrees 
with pain on all hip motion.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for a left hip fracture 
with arthritis, avascular necrosis, and left thigh atrophy, 
status post total left hip replacement have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5054, 
5250-55 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006). The notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004).

The RO sent correspondence in January 2003, April 2004, and 
March 2006; rating decisions in May 2004 and July 2004; a 
statement of the case in February 2005; and a supplemental 
statement of the case in May 2006.  The above documents 
discussed specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of any of the notices sent 
prior to the RO's initial adjudication or even the final 
adjudication (the May 2006 supplemental statement of the 
case) is harmless.  The Board finds that even if there is any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last adjudication here (the May 2006 supplemental 
statement of the case).

Indeed, there has been no prejudice to the appellant in the 
essential fairness of the adjudication.  The appellant has 
been apprised of the need for any evidence in his possession, 
and he has not identified any additional evidence that might 
be useful with respect to his claim.  Moreover, any error in 
VA's notice to the appellant (which is initially presumed to 
be prejudicial) is in fact harmless.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to 
show that error in notice was not prejudicial).  Any 
defective notice has not prejudiced the appellant in the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd in part, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), and aff'd, Dingess v. Nicholson, 2007 WL 
1686737 (C. A. Fed. Cir. June 5, 2007) (not selected for 
publication No. 2006-7247, 2006-7312); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

In addition, VA has obtained all relevant, identified, and 
available evidence needed for adjudication of the claim and 
has notified the appellant of any evidence that could not be 
obtained.  The veteran was also afforded a VA examination in 
December 2005 in connection with her claim for an increased 
evaluation, and she was provided the opportunity to testify 
at a hearing before the Board.  Thus, VA has satisfied both 
the notice and duty to assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

I.  Prior to May 5, 2004

The veteran was assigned a 20 percent disability evaluation 
for a left hip fracture with arthritis, avascular necrosis, 
and left thigh atrophy prior to May 5, 2004, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010-5253.  

DC 5010 states that traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003.  DC 5003, in turn, 
states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected which in this case 
would be DCs 5250 (ankylosis of the hip), 5251 (limitation of 
extension of the thigh), 5252 (limitation of flexion of the 
thigh), and 5253 (impairment of the thigh).  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

A 20 percent rating is the maximum schedular rating for 
impairment of the thigh under DC 5253.  Thus, there is no 
possible higher rating under this code.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

DC 5251 is not helpful in this matter, since the maximum 
rating under that code is 10 percent.  38 C.F.R. § 4.71a, DC 
5251.

Also there is no diagnosed impairment of the femur, so the 
criteria for that type of disability do not apply.  38 C.F.R. 
§ 4,71a, DC 5255.  Similarly, there is no basis for a finding 
that there is flail joint of the hip, 38 C.F.R. § 4.71a, DC 
5254, or ankylosis of the hip.  38 C.F.R. § 4.71a, DC 5250.  
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  
Shipwash v. Brown, 8 Vet. App. 218, 223 (1995) (citing 
Dorland's Illustrated Medical Dictionary 91 (27th ed. 1988)).

Higher ratings are available under the rating criteria for 
limitation of thigh flexion.  A 20 percent rating is 
warranted when thigh flexion is limited to 30 degrees.  A 
30 percent rating is warranted when thigh flexion is limited 
to 20 degrees.  And a 40 percent rating (the highest 
available rating under this code) is warranted when thigh 
flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 
5252.  

On VA treatment in August 2002, flexion was to 90 degrees, 
extension was full, and abduction and adduction were to 40 
degrees, which the examiner described as obvious limited 
internal-external rotation motion.  

VA medical records dated in February 2004 indicate that the 
veteran had fixed flexion contracture approximately 25 
degrees; however, it was also noted that she had total hip 
flexion of 45 degrees, abduction and adduction to 20 degrees, 
and internal and external rotation to 25 degrees.  

On a May 2004 examination conducted for VA, the veteran 
complained of constant left hip pain, which ranged from an 8 
out a 10-point scale to a 9 out a 10-point scale.  She walked 
with a limping gait, but there was no hip instability on 
examination.  She had "significantly decreased range of 
motion": flexion to 50 degrees, extension to 15 degrees, 
abduction to 10 degrees with pain, adduction to 5 degrees 
with pain, internal rotation to 10 degrees with pain, and 
external rotation to 30 degrees with pain.  He diagnoses were 
status post left hip fracture with marked arthritis and 
avascular necrosis, as well as left thigh atrophy.  

Several days later in May 2004, just before her left hip 
arthroplasty, testing indicated that the veteran's left hip 
had 0 degrees of flexion contracture; however, flexion was to 
80 degrees, abduction was to 20 degrees, adduction was to 0 
degrees, external rotation was to 0 degrees, and internal 
rotation was to 0 degrees.  There also was some limb length 
discrepancy.  X-rays revealed severe osteoarthritis in the 
left hip joint.  On another examination in May 2004, again 
before her hip surgery, flexion was to 75 degrees, abduction 
and adduction were less than 10 degrees, external rotation 
was to 5 degrees, and internal rotation was to 0 degrees.  
But all movement produced pain.  

The Board is mindful of the veteran's reported complaints of 
pain, including her testimony that a doctor had told her that 
she had the hip of a much older individual.  The Board is 
also mindful of the clinical evidence that indicates that the 
veteran had demonstrably significant impairment involving 
left hip abduction, adduction, rotation, and extension.  
Indeed, the osteoarthritis in her left hip was so severe as 
to warrant repeated recommendations for a hip replacement.  
Also, prior to her left hip surgery in May 2004, her left hip 
flexion was as little as 50 degrees, albeit with pain.  
Nevertheless, regrettably, most of the clinical measurements 
of her left hip motion showed flexion that is significantly 
higher than the criteria of 10 degrees' or 20 degrees' 
flexion for 40 and 30 percent ratings under DC 5252, even 
after consideration of statements about painful left hip 
flexion.  Therefore, the Board is unable to discern a basis 
under the existing rating criteria, which primarily involve 
limitation of flexion, not other types of hip motion.  See 
38 C.F.R. § 4.71a, DC 5252.


II.  Since July 1, 2005

As noted above, in May 2004, the veteran underwent total left 
hip replacement in May 2004.  She was assigned a 100 percent 
rating under the criteria relating to such hip replacements.  
See 38 C.F.R. § 4.71a, DC 5054 (100 percent rating warranted 
for one year after implantation of prosthesis); see also 38 
C.F.R. § 4.30 (one-year total rating commences after a one-
month period of convalescence).

Under DC 5054, after the one-year period following the hip 
replacement, a 30 percent rating is the minimum rating.  A 50 
percent rating is warranted for moderately severe residual 
weakness, pain, or limitation of motion.  A 70 percent rating 
is warranted for markedly severe residual weakness, pain, or 
limitation of motion after prosthetic implantation.  A 90 
percent rating is warranted for painful motion or weakness 
such as to require the use of crutches.  38 C.F.R. § 4.71a, 
DC 5054.

Also, the Board will consider any of the diagnostic codes 
that were discussed above and that might be a basis for a 
rating higher than the currently assigned 30 percent.  Higher 
ratings are available under the rating criteria for 
limitation of thigh flexion.  A 30 percent rating is 
warranted when thigh flexion is limited to 20 degrees.  And a 
40 percent rating (the highest available rating under this 
code) is warranted when thigh flexion is limited to 10 
degrees.  38 C.F.R. § 4.71a, DC 5252.  

In May 2005, almost one year after her left hip surgery, the 
veteran underwent follow-up examination.  The hip placement 
was good, but she had persistent weakness in the left hip.  
Hip strengthening was advised.  

On VA examination in December 2005, left hip flexion was 22 
degrees, but all left hip motion caused pain.  The diagnosis 
was fracture of the left acetabulum causing avascular 
necrosis and osteoarthritis of the left hip, status post left 
total hip replacement with residuals of pain, weakness, and 
fatigability with the two major functional components being 
weakness and pain with prolonged use.  

On an August 2006 VA examination in connection with other 
orthopedic issues, it was noted that the veteran reported 
pain radiating from the left hip joint and pelvis to the back 
ever since her 2004 hip surgery.  (The Board notes that 
separate service connection is in effect for disabilities of 
the left knee, left hip and left hip surgery scars, all 
having been associated with the veteran's service-connected 
left hip disability.)  Examination of the left hip joint 
showed "severe" decreased range of motion.

The Board emphasizes the August 2006 VA examination 
conclusion that the veteran showed severe decreased range of 
motion, as well as the December 2005 finding of residual 
pain, weakness, and fatigability.  Also, the December 2005 VA 
examination indicated that left hip flexion was to 22 
degrees, but that all hip motion produced pain.  When 
compared to normal hip motion, see 38 C.F.R. § 4.71, Plate II 
(normal hip flexion is from 0 to 125 degrees), 22 degrees' 
worth of flexion represents markedly severe limitation of 
motion.  Indeed, this conclusion is reinforced by the finding 
that all hip motion produces pain.  Therefore, the Board 
concludes that a 70 percent rating is warranted for the 
veteran's post-arthroplasty left hip disability under DC 
5054.  

However, the Board is unable to award a 90 percent rating 
under DC 5054.  The veteran testified that she used a walker 
for several moths after her left hip surgery, but there is no 
evidence of her use of crutches at any time since then, and 
certainly not since July 1, 2005.  Thus, the Board awards a 
70 percent rating, but no higher, as of July 1, 2005.  The 
Board has considered the "benefit-of-the-doubt" rule in 
granting this award.  See 38 U.S.C.A. § 5107(b) (West 2002).

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, there has been no showing that the 
veteran's service-connected left hip disability has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of her 
disability.  Indeed, the veteran has testified that she 
continues to work, albeit with accommodations involving desk 
duty, and she has stated that she is not so totally disabled 
as to warrant her seeking a disability award from the Social 
Security Administration.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected left hip 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A 70 percent rating for the left hip disability is granted as 
of July 1, 2005.  


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


